Citation Nr: 1507118	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  05-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic bronchitis, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to December 1971 and from February 1984 to January 2002.  He had additional military reserve service from November 1976 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in September 2014.  


FINDINGS OF FACT

Chronic bronchitis, to include as a result of asbestos exposure, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Chronic bronchitis, to include as a result of asbestos exposure, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1154, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2003.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The Veteran's service representative reported in February 2005 that there were no additional military reserve treatment records.  The Board notes that VA's Adjudication Procedure Manual, M21-1MR (M21-1MR), provides guidance for adjudication of claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1MR, Part IV, subpart ii, Chapter 1, Section H, Paragraph 29.  The Veteran's exposure to a modest amount of asbestos on January 31, 1992, is conceded and no further development of this matter is required.  The development requested on remand in September 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

In a January 2015 brief, the Veteran's representative asserted that a December 2014 VA opinion was inadequate, in essence, because the examiner did not provide specific rationale for a finding that the Veteran had a "modest amount" of asbestos exposure in service and did not address whether the present disability was incurred as a result of the combined effects of asbestos exposure and the history of cigarette smoking.  The December 2014 VA examiner is presumed to have based the determination as to the amount of exposure upon information obtained at the in-person examination interview and upon review of the available evidence of record.  It is reasonable to assume that type of information would be discussed at the in-person examination interview and the examiner's assessment is found to be consistent with the description of the exposure identified in the Veteran's service treatment records.  Additionally, although the examiner did not specifically address the combined effects question, the provided opinions expressed more broadly that it was less likely that the Veteran's chronic bronchitis was causally related to the conceded asbestos exposure.  It is also significant to note that no competent evidence has been obtained indicating any relationship between those combined effects and the development of any present disability.  VA has recognized that smokers with asbestos exposure faced an increased risk for bronchial cancer, but cancer is not indicated in this claim.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 9, Subsection c.  

The Board finds that the VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury sustained or disease contracted in the line of duty or for aggravation of preexisting injury sustained or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  For claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2014).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

VA has recognized that the inhalation of asbestos fibers can produce disorders including fibrosis, tumors, pleural effusions, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancers of the lung and bronchus.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 9, Subsection b.  Service connection can also be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Bronchitis is not a chronic disease for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has chronic bronchitis as a result of asbestos exposure during active service.  The initial claim was received in October 2002.  The service medical records are negative for complaint, treatment, or diagnosis of bronchitis.  Correspondence from the director of Occupational Safety and Health, Naval Air Station, Brunswick, Maine, dated in February 1992 noted that the Veteran was exposed to undetermined levels of asbestos fibers on January 31, 1992, when asbestos containing floor tiles were removed from an office.  A March 1992 asbestos exposure questionnaire noted the Veteran reported a smoking history since age 20.  An asbestos baseline X-ray study of the chest in March 1992 was negative.  A March 1992 report noted he reported a history of cough and exposure to asbestos.  The examiner found the examination revealed a normal respiratory system and that there were no adverse health effects of occupational exposure.  In his October 2001 report of medical history, the Veteran denied any history of shortness of breath or chronic cough.  An examination at that time revealed a normal clinical evaluation of the chest and lungs.  A chest X-ray in October 2001 was normal with no infiltrates or pleural effusions.

An October 2003 VA respiratory examination noted a history of "significant asbestos exposure in the service during a building renovation lasting about one month" and a chronic cough with intermittent wheezing for the last five years.  The examiner noted chest configuration was normal and that lung fields revealed diffuse scattered inspiratory and expiratory wheezes.  The examiner's impression included chronic bronchitis, chronic shortness of breath, and history of asbestos exposure.  An October 2003 X-ray study revealed no infiltrate, mass, lesion, or pleural effusion.  It was noted that there were slight increased bronchovascular markings suggestive of chronic changes.  The radiologist's conclusion was that there were increased bronchovascular markings, but no active disease.  

A December 2014 VA examination included a diagnosis of chronic bronchitis and reported the date of diagnosis as more than 10 years earlier.  The examiner noted the claims file and electronic VA treatment records were reviewed.  A medical history was provided noting the Veteran had been exposed to asbestos in 1992 during the renovation of a building and that he had no other known asbestos exposure.  It was also noted that he had smoked since he was in his twenties and that he currently smoked about half a pack per day.  The examiner stated the Veteran had classic symptoms of chronic bronchitis including cough, occasionally productive cough, and exertional dyspnea.  The disorder was found to be less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion, the examiner stated that the Veteran had a modest amount of asbestos exposure during service in 1992 during the renovation of a building and that degree of asbestos inhalation posed a mesothelioma risk and might cause pleural plaques.  However, it was further noted that degree of exposure could not cause asbestosis and that no "asbestos-related pleuro-pulmonary disorder" caused chronic obstructive pulmonary disease.  The examiner found that the Veteran's cigarette smoking history adequately explained his chronic bronchitis symptoms and that it was less likely that his chronic bronchitis was causally related to the conceded asbestos exposure during active service.

Based upon the evidence of record, the Board finds that chronic bronchitis was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's exposure to a modest amount of asbestos on January 31, 1992, is conceded, and the medical evidence shows he has chronic bronchitis and slight increased bronchovascular markings first manifest in October 2003.  The Board finds, however, that the December 2014 VA opinions are persuasive that the Veteran has no present respiratory disability as a result of asbestos exposure during active service.  Although the examiner attributed the Veteran's currents chronic bronchitis to his history of cigarette smoking shown to have continued during service, his claim was received after June 9, 1998, and service connection may not be considered based upon his use of tobacco products.  38 C.F.R. § 3.300 (2014).  The December 2014 examiner is also shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the provided opinions.  The Veteran's history of asbestos exposure and symptom onset was adequately considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the October 2003 VA examination report noted a history of "significant asbestos exposure in the service during a building renovation lasting about one month" and a chronic cough with intermittent wheezing for the last five years, the Board finds the reports of asbestos exposure lasting one month and chronic cough with intermittent wheezing for the past five years to be not credible.  Reonal v. Brown, 5 Vet. App. 458 (1993) (Board not required to accept credibility of medical opinion based on inaccurate factual history); LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is simply information recorded by medical examiner, unenhanced by additional medical comment by examiner, does not constitute competent medical evidence).  The October 2003 VA examiner is not shown to have reviewed any other evidence of record and these reports are assumed to have been based solely upon the Veteran's report.  

The Veteran's October 2003 report of history as to these matters is found to be not credible due to inconsistency with the other evidence of record.  Specifically, the February 1992 correspondence demonstrates exposure to asbestos fibers on January 31, 1992, but is not indicative of a finding at that time of significant exposure nor of exposure lasting about one month.  The reported history as to a five year history of a chronic cough with intermittent wheezing is found to be inconsistent with the Veteran's report of medical history provided in October 2001.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where claimant was also a physician, and therefore a medical expert, Board properly considered appellant's own personal interest in outcome of the case).  The Board finds there is no credible evidence of more than a modest amount of asbestos exposure during active service nor of symptoms of a chronic cough with intermittent wheezing manifest during active service.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The pertinent medical issue in this case is a complex matter not subject to lay observations and not a matter for which he is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has received any medical training or expertise and he is not competent to provide diagnoses of lung disabilities or etiology opinions.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for chronic bronchitis, to include as a result of asbestos exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


